      Case: 2:20-cr-00029-ALM Doc #: 2 Filed: 02/21/20 Page: 1 of 3 PAGEID #: 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



 UNITED STATES OF AMERICA                             CASE NO.
                                                                                         n
                                                                                         O'J
               Plaintiff,                             JUDGE
                                                                                         CD


        V.

                                                                                          O
                                                      INDICTMENT
 RONALD W. WHITNEY                                                                        CO
                                                                                          cn
        a/k/a Jajuam Turner
                                                      18 U.S.C.§ 922(g)(1)
                                                      18 U.S.C. § 924(a)
               Defendant.
                                                      FORFEITURE ALLEGAITON




THE GIUVND JURY CHARGES:


                                        COUNT ONE
                             (Felon in Possession of a Firearm)

       On or about November 14,2017, in the Southern District of Ohio, the defendant,

RONALD W. WHITNEY, knowing that he had been convicted of one or more of the

following crimes, punishable by imprisonment for terms exceeding one year: on or about

March 1, 2006, in the Franklin County Court of Common Pleas, Possession of Crack Cocaine

(F4), in case number 03CR-06-4252; on or about March 1, 2006, in the Franklin County Court of

Common Pleas, Theft (F4), in case number 06CR-01-230; did knowingly possess, in or affecting

interstate commerce, a firearm, specifically a Glock model 27,40 S&W, serial number

CTW448US.


       In violation of 18 U.S.C. §§922(g)(l) and 924(a).
      Case: 2:20-cr-00029-ALM Doc #: 2 Filed: 02/21/20 Page: 2 of 3 PAGEID #: 5



                                          COUNT TWO
                                (Felon in Possession of a Firearm)

        On or about April 26,2018, in the Southern District of Ohio, the defendant, RONALD

W. WHITNEY, knowing that he had been convicted of one or more of the following crimes,

punishable by imprisonment for terms exceeding one year: on or about March 1,2006, in the

Franklin County Court of Common Pleas, Possession of Crack Cocaine (F4), in case number

03CR-06-4252; on or about March 1,2006, in the Franklin County Court of Common Pleas,

Theft (F4), in case number 06CR-01-230; did knowingly possess, in or affecting interstate

commerce, a firearm, specifically a Bui, model Cherokee, 9mm, serial number LGC10776.

       In violation of 18 U.S.C. §§922(g)(l) and 924(a).

                                 FORFEITURE ALLEGATION


       The allegations contained in Counts One and Two of this Indictment are re-alleged and

fiilly incorporated by reference herein for the purpose of alleging forfeitures to the United States,

pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

       Upon conviction of the offense alleged in Count One of the Indictment, the defendant,

RONALD W. WHITNEY, shall forfeit to the United States, under 18 U.S.C. § 924(d)(1) and

28 U.S.C. § 2461(c), all firearms and ammunition involved in or used in such violation,

including but not limited to the following: One Clock, Model 27, bearing serial number

CTW448WUS, and all associated ammunition.

       Upon conviction of the offense alleged in Count Two of the Indictment, the defendant,

RONALD W. WHITNEY, shall forfeit to the United States, under 18 U.S.C. § 924(d)(1) and

28 U.S.C. § 2461(c), all firearms and ammunition involved in or used in such violation,

including but not limitedto the following: One Bui, model Cherokee, bearingserial number

LGC 10776, and all associated ammunition.

                                                  2
      Case: 2:20-cr-00029-ALM Doc #: 2 Filed: 02/21/20 Page: 3 of 3 PAGEID #: 6




       Forfeiture in accordance with 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c), and Rule 32.2
of the Federal Rules of Criminal Procedure,



                                                   A TRUE BILL.




                                                   s/ Forenerson
                                                   FOREPERSON


DAVID M. DEVILLERS
UNITED STATES ATTORNEY




    'IN W. KELLEY
   islant United States Attorney



ELlZABirni G^AraTY
Assistant United Sta^ Attorney
